MEMORANDUM**
Teodoro Llamas-Isasaga appeals the sentence imposed following his guilty plea for conspiracy to distribute a controlled substance in violation of 21 U.S.C. §§ 846 and 841(a)(1) & (b)(l)(B)(viii).
Llamas-Isasaga contends that the district court violated his Sixth Amendment rights when it calculated his base offense level and denied his request for a mitigating role adjustment, based on facts not submitted to a jury nor admitted by the defendant. As part of his plea agreement, Llamas-Isasaga waived his right to appeal his conviction or sentence. We enforce the appellate waiver, and dismiss the appeal. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.